Case 1:18-cv-23936-KMM Document 9 Entered on FLSD Docket 10/26/2018 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 1:18-cv-23936-KMM-SIMONTON

 JOSEPH TAYLOR,

           Plaintiff,

 v.

 METROPOLITAN LIFE INSURANCE
 COMPANY,

       Defendant.
 ________________________________/

                DEFENDANT METROPOLITAN LIFE INSURANCE COMPANY’S
                       ANSWER AND AFFIRMATIVE DEFENSES


           Defendant, Metropolitan Life Insurance Company (“MetLife”), files its Answer and

 Affirmative Defenses to plaintiff’s complaint, and states as follows:

                               JURISDICTION, VENUE AND PARTIES

           1.      Admits that this action arises under ERISA,1 that plaintiff brings this action under

 29 U.S.C. § 1132(a)(1)(b), and that this Court has jurisdiction, but except as so admitted denies

 the allegations in paragraph 1.

           2.      Admits upon information and belief that plaintiff is a citizen of the United States

 of America, but except as so admitted denies the allegations in paragraph 2.

           3.      Admits the allegations in paragraph 3.

           4.      Admits the allegations in paragraph 4.




 1   Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001-1461 (“ERISA”).
Case 1:18-cv-23936-KMM Document 9 Entered on FLSD Docket 10/26/2018 Page 2 of 8



                                  FACTUAL ALLEGATIONS

        5.      Denies the allegations in paragraph 5.

        6.      Admits the allegations in paragraph 6.

        7.      Admits that (a) through his employment with 314e Corporation (“314e”), plaintiff

 was a participant under an employee welfare benefit plan (the “Plan”) established by 314e,

 which Plan included long-term disability coverage insured by MetLife under group policy no.

 KM 05941 1046-G (the “Policy”), and (b) a copy of the certificate of insurance issued pursuant

 to the Policy is attached to the Complaint as Exhibit A, but except as so admitted denies the

 allegations in paragraph 7.

        8.      Admits the allegations in paragraph 8.

        9.      Admits the allegations in paragraph 9.

        10.     Admits that MetLife is the claims administrator for LTD benefits provided under

 the Plan and that it was responsible for paying covered LTD benefits under the Plan, but except

 as so admitted denies the allegations in paragraph 10.

        11.     Admits that the Plan speaks for itself, but except as so admitted denies the

 allegations in paragraph 11.

        12.     Admits that the Plan speaks for itself, but except as so admitted denies the

 allegations in paragraph 12.

        13.     Admits that MetLife approved plaintiff’s claim for LTD benefits under the Plan

 through December 27, 2017, but except as so admitted denies the allegations in paragraph 13.

        14.     Admits that plaintiff timely submitted a claim for LTD benefits under the Plan to

 MetLife, but except as so admitted denies the allegations in paragraph 14.

        15.     Admits the allegations in paragraph 15.




                                             Page 2 of 8
Case 1:18-cv-23936-KMM Document 9 Entered on FLSD Docket 10/26/2018 Page 3 of 8



        16.     Admits that MetLife’s December 27, 2017 letter speaks for itself, but except as so

 admitted denies the allegations in paragraph 16.

        17.     Admits the allegations in paragraph 17.

        18.     Admits that MetLife’s August 28, 2018 letter speaks for itself, but except as so

 admitted denies the allegations in paragraph 18.

        19.     Admits that plaintiff has exhausted his administrative remedies, but except as so

 admitted denies the allegations in paragraph 19 and states that plaintiff has failed to satisfy all

 conditions precedent for the payment of benefits under the Plan in that, inter alia, plaintiff did

 not meet the Plan definition of disability as of December 28, 2017.

        20.     Admits that the administrative record of plaintiff’s claim speaks for itself, and

 refers plaintiff to the administrative record for the contents thereof, but except as so admitted

 denies the allegations in paragraph 20.

        21.     Admits that that the administrative record of plaintiff’s claim speaks for itself, and

 refers plaintiff to the administrative record for the contents thereof, but except as so admitted

 denies the allegations in paragraph 21.

        22.     Admits the allegations in paragraph 22.

        23.     Admits that MetLife denied plaintiff’s claim for LTD benefits under the Plan after

 December 27, 2017, but except as so admitted denies the allegations in paragraph 23.

        24.     Admits that MetLife denied plaintiff’s claim for LTD benefits under the Plan after

 December 27, 2017, but except as so admitted denies the allegations in paragraph 24.

        25.     Admits the allegations in paragraph 25.

        26.     Admits the allegations in paragraph 26.




                                              Page 3 of 8
Case 1:18-cv-23936-KMM Document 9 Entered on FLSD Docket 10/26/2018 Page 4 of 8



        27.     Admits that MetLife was the claims administrator for LTD benefits provided

 under the Plan, but denies that MetLife is the Plan Administrator or a fiduciary with respect to

 the Plan in any capacity other than as the claims administrator.

        28.     Denies the allegations in paragraph 28.

        29.     Denies the allegations in paragraph 29.

          CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION
        OF RIGHTS, PREJUDGMENT AND POST JUDGMENT INTEREST AND
       ATTORNEY’S FEES AND COSTS PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)

        30.     Incorporates in paragraph 30 its responses to paragraphs 1 through 29 of the

 complaint.

        31.     Admits that this is an action brought under 29 U.S.C. § 1132(a)(1)(b), but except

 as so admitted denies the allegations in paragraph 31.

        32.     Admits that plaintiff was a participant under the Plan and that 29 U.S.C.

 § 1132(a)(1)(b) speaks for itself, but except as so admitted denies the allegations in paragraph

 32.

        33.     Admits that plaintiff is entitled to bring an action under 29 U.S.C.

 § 1132(a)(1)(b), but except as so admitted denies the allegations in paragraph 33.

        34.     Admits the allegations in paragraph 34.

        35.     Denies the allegations in paragraph 35, including subparts (a) through (d).

        36.     Denies knowledge or information sufficient to form a belief as to plaintiff’s

 beliefs, and denies the remaining allegations in paragraph 36.

        37.     Admits that plaintiff has exhausted his administrative remedies, but except as so

 admitted denies the allegations in paragraph 37 and states that plaintiff has failed to satisfy all

 conditions precedent for the payment of benefits under the Plan in that, inter alia, plaintiff did

 not meet the Plan definition of disability as of December 28, 2017.


                                             Page 4 of 8
Case 1:18-cv-23936-KMM Document 9 Entered on FLSD Docket 10/26/2018 Page 5 of 8



           38.    Denies the alleged wrongful conduct, and denies the remaining allegations in

 paragraph 38.

           39.    Denies that MetLife’s determination was improper, and denies the remaining

 allegations in paragraph 39.

           40.    Admits that plaintiff is entitled to bring an action under 29 U.S.C.

 § 1132(a)(1)(b), denies that MetLife’s conduct was wrongful, and denies the remaining

 allegations in paragraph 40.

           41.    Denies each and every allegation not otherwise admitted, including those in the

 prayer.

                                     AFFIRMATIVE DEFENSES

                                               First Defense

           Some or all of Plaintiff’s claims fail to state a claim upon which relief can be granted.

                                             Second Defense

           Plaintiff purports to state a cause of action relating to a claim for disability benefits under

 the Plan, which is an employee welfare benefit plan within the meaning of ERISA. To the

 extent, if any, that Plaintiff’s Complaint can be construed as asserting any other claims, including

 claims under state law, Plaintiff’s claims are preempted and otherwise barred by the applicable

 provisions of ERISA and binding precedent. E.g., 29 U.S.C. §§ 1132 (a)(1)(B) and 1144. Under

 ERISA, Plaintiff is not entitled to seek compensatory, punitive or other extra-contractual

 damages.


                                              Third Defense

           Plaintiff’s remedies for any alleged act or omission are limited solely to those offered by

 ERISA, as Plaintiff’s claims are governed by ERISA.


                                                 Page 5 of 8
Case 1:18-cv-23936-KMM Document 9 Entered on FLSD Docket 10/26/2018 Page 6 of 8



                                           Fourth Defense

        Defendant has discharged its duties with respect to the employee welfare benefit plan in

 the interest of the Plan participants and their beneficiaries, and in doing so, Defendant has acted

 in accordance with the documents and instruments governing the Plan.


                                            Fifth Defense

        Plaintiff’s claims are barred because the claims determination was not arbitrary,

 capricious, unreasonable, or made in bad faith.


                                            Sixth Defense

        Defendant affirmatively alleges that any liability of Defendant is subject to the terms,

 conditions, limitations, endorsements, exclusions and effective dates of the documents and

 instruments governing the Plan.


                                          Seventh Defense

        Defendant has acted in accordance with the terms of the Plan. Plaintiff has failed to

 satisfy all conditions precedent to any claim for benefits in that he has failed to present sufficient

 medical evidence demonstrating disability as defined by the Plan.



                                           Eighth Defense

        Should there be a determination that Plaintiff is entitled to continuing benefits as of the

 date Defendant determined he was not entitled to benefits, which is denied, such entitlement does

 not mean that Plaintiff has entitlement to unlimited future benefits after that date given, inter

 alia, the possibility of future recovery from any disabling conditions, the existence of which is

 denied, as well as the effect of different Plan requirements, exclusions and/or limitations.



                                              Page 6 of 8
Case 1:18-cv-23936-KMM Document 9 Entered on FLSD Docket 10/26/2018 Page 7 of 8



                                           Ninth Defense

        Should there be a determination that Plaintiff is entitled to disability benefits, which is

 denied, Defendant is entitled to offset from the collateral source benefits defined in the Plan as

 offsetting “Other Income” benefits, including all other disability benefits paid or payable.



                                           Tenth Defense

        Plaintiff is precluded from recovering any of the alleged damages under the terms of the

 Plan, ERISA, and federal common law.


                                         Eleventh Defense

        Plaintiff is not entitled to recovery because, among other things, he has failed to comply

 with his burden under the terms of the Plan to submit sufficient proof of alleged disability.


                                          Twelfth Defense

        If the Court determines that the claim fiduciary materially erred in administering

 Plaintiff’s claim for benefits under the terms of the Plan or applicable law, which is denied, the

 Court should remand the claim to the claim fiduciary for further administrative processing in

 accordance with such determination before reaching any judicial decision as to Plaintiff’s

 entitlement to benefits.


                                      RELIEF REQUESTED

        MetLife asks that (i) the Court dismiss plaintiff’s complaint with prejudice and judgment

 be entered in its favor; (ii) alternatively, to the extent the complaint asserts claims exclusive of

 those available under ERISA, they be dismissed; (iii) the Court award MetLife its attorneys’ fees




                                              Page 7 of 8
Case 1:18-cv-23936-KMM Document 9 Entered on FLSD Docket 10/26/2018 Page 8 of 8



 and costs pursuant to 29 U.S.C. § 1132(g); and (iv) the Court grant such other relief as is

 appropriate under the circumstances of this case.



 Dated: October 26, 2018
                                                  By: /s/ Jeannine Jacobson
                                                      Jeannine C. Jacobson / FBN 58777
                                                      Robinson & Cole LLP
                                                      777 Brickell Avenue, Suite 680
                                                      Miami, FL 33131
                                                      Telephone: 786-725-4120
                                                      Facsimile: 786-725-4121
                                                      E-mail: jjacobson@rc.com
                                                      Counsel for Defendant




                                    CERTIFICATE OF SERVICE

         I hereby certify that on October 26, 2018, a true and correct copy of the foregoing has
 been served by electronic filing through the CM/ECF system, which will send notice to the
 parties to this litigation as follows:
         Attorneys for Plaintiff
         Rachel Alters Esq.
         Attorneys Dell and Schaefer, Chartered
         2404 Hollywood Boulevard
         Longwood, FL 33020
         Telephone: 954-620-8300
         Email: rachel@diattorney.com




                                                            /s/ Jeannine C. Jacobson
                                                            Jeannine C. Jacobson




                                             Page 8 of 8
